Citation Nr: 0932948	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  06-27 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for right ear hearing loss.

2.  Entitlement to an initial compensable disability rating 
for tuft fracture, hyperextension injury, distal 
interphalangeal joint, left little finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. McKenzie, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 2004 to July 
2005.  The Veteran's Department of Defense Form 214 indicates 
eight months and 21 days of prior active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The rating decision granted 
entitlement to service connection for: right ear hearing 
loss, assigning a noncompensable disability rating; tinnitus, 
assigning a 10 percent disability rating; and tuft fracture, 
hyperextension injury, distal interphalangeal joint, left 
little finger, assigning a noncompensable disability rating.  
The rating decision denied entitlement to service connection 
for: left ear hearing loss; post exertional strain of the 
lumbosacral spine; contusion/abrasion of the right foot, 
traumatic, no residuals; and missing tooth #13.  The Veteran 
submitted a notice of disagreement with the assignment of 
noncompensable disability ratings for right ear hearing loss 
and tuft fracture, hyperextension injury, distal 
interphalangeal joint, left little finger, in April 2006 and 
perfected his appeal in August 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

After a thorough review of the Veteran's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the Veteran's 
claims of entitlement to initial compensable disability 
ratings for right ear hearing loss and for tuft fracture, 
hyperextension injury, distal interphalangeal joint, left 
little finger.

The Veteran was afforded a VA audiology examination in 
November 2005 and a VA examination for his left little finger 
in December 2005.  The duty to assist includes, when 
appropriate, the duty to conduct a thorough and 
contemporaneous examination of the Veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
Veteran's disability, a VA examination must be conducted.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  See 38 C.F.R. § 
3.327(a) (2008).  Generally, reexaminations are required if 
it is likely that a disability has improved, if the evidence 
indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.  
VA Medical Center treatment records indicate the Veteran had 
surgery on his left little finger in March 2006, which 
indicates a possible material change in this disability.  The 
Veteran, through his representative, also contends that his 
service-connected disabilities have increased in severity 
since he was last examined.  Therefore, the Veteran's claims 
must be remanded for new VA examinations to determine the 
current severity of his service-connected disabilities.

On his notice of disagreement, received in April 2006, the 
Veteran indicated he wished to have a hearing before a 
Decision Review Officer.  There is no indication in the 
record that this hearing took place or that the Veteran 
withdrew his request for a hearing.  Therefore, the Veteran's 
claims must be remanded to afford the Veteran a hearing 
before a Decision Review Officer.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain copies of any 
outstanding VA treatment records related 
to the Veteran's right ear hearing loss 
and left little finger from June 2006 to 
the present.

2.  The RO/AMC should schedule the Veteran 
for a new VA audiology examination in 
order to determine the severity of his 
right ear hearing loss.  The examiner 
should review pertinent documents in the 
Veteran's claims file in conjunction with 
the examination and note this has been 
accomplished in the examination report.  
The examiner should discuss the nature and 
current severity of the Veteran's right 
ear hearing loss, to include commenting on 
the functional effects caused by the right 
ear hearing disability.  

3.  The RO/AMC should schedule the Veteran 
for a new VA examination in order to 
determine the severity of his fracture, 
hyperextension injury, distal 
interphalangeal joint, left little finger.  
The examiner should review pertinent 
documents in the Veteran's claims file in 
conjunction with the examination and note 
this has been accomplished in the 
examination report.  The examiner should 
discuss the nature and current severity of 
the Veteran's fracture, hyperextension 
injury, distal interphalangeal joint, left 
little finger.  

4.  The RO should schedule the Veteran for 
a hearing before a Decision Review 
Officer.  If the Veteran withdraws his 
request for this hearing or fails to 
appear at the hearing, this should be 
memorialized in the claims file.

5.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims for compensable initial 
disability ratings for right ear hearing 
loss and for fracture, hyperextension 
injury, distal interphalangeal joint, left 
little finger, should be readjudicated.  
If the claims remain denied, a 
supplemental statement of the case should 
be provided to the Veteran and his 
representative.  After they have had an 
adequate opportunity to respond, these 
issues should be returned to the Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2008).

